Citation Nr: 1105461	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  06-06 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from August 1948 to June 1970.  
He died in December 2004 and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the appellant's claim for service 
connection for the Veteran's death.  The appellant disagreed and 
perfected an appeal.

In a July 2009 decision, the Board denied the appellant's claim.  
The appellant appealed the claim to the Court of Appeals for 
Veterans Claims (Court).  In August 2010, the Court adopted the 
terms of a Joint Motion for Remand (JMR) and remanded the claim 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

The Court adopted the rationale of the JMR.  The JMR notes that 
the Veteran's death certificate indicated the immediate cause of 
the Veteran's death as pneumonia and bladder cancer as the 
underlying cause, and further indicated that Parkinson's disease 
and prostate cancer were "other significant conditions 
contributing to death but not resulting in the underlying 
cause."  The parties to the JMR agreed that the record evidence 
included a 16 December 2004 consultation note from a local 
hospital in which a physician reported that the Veteran had been 
diagnosed with Parkinson's disease since 1966, and also included 
a 12 February 2002 VA treatment note that included the statement 
that the Veteran had Parkinson's disease since 1967.  As 
indicated above, the Veteran was serving on active duty in 1966 
and 1967.

It is unclear to the Board whether the documents referred to in 
the JMR are findings by the physicians that the Veteran had been 
diagnosed with Parkinson's disease in 1966 or 1967; had symptoms 
directly related to Parkinson's disease in 1966 or 1967; or, that 
the physicians were simply reporting a statement by the Veteran 
that he had been diagnosed with or had symptoms of Parkinson's 
disease in 1966 or 1967.  The question of whether the Veteran had 
Parkinson's disease while he was on active duty is critical to a 
determination of the issue on appeal and, in its present state, 
requires the opinion of a medical professional.

Moreover, the parties to the JMR determined that the 17 June 2005 
revised death certificate states that Parkinson's disease was a 
contributing factor in the Veteran's death.  Thus, they reasoned 
that the duty to assist the appellant in substantiating her claim 
requires VA to obtain a medical opinion whether Parkinson's 
disease contributed to the Veteran's death.   

The Board finally notes that service-connected diseases involving 
active processes affecting vital organs should receive careful 
consideration as a contributory cause of the death, the primary 
cause being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health 
to an extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2010).  At the time of 
his death, the Veteran was service-connected for prostate cancer.  
The Board will also remand the claim for an opinion regarding 
whether the Veteran's prostate cancer contributed to his death.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall provide the Veteran's VA claims 
folder to a VA physician experienced in the 
treatment of end stage cancer.  The examiner 
shall review the Veteran's VA claims folder 
and provide an opinion whether it is at least 
as likely as not that the Veteran had 
Parkinson's disease while he was on active 
duty.  

If the examiner opines that Parkinson's 
disease was incurred during active duty, then 
the examiner shall provide an opinion whether 
it was at least as likely as not that the 
Veteran's Parkinson's disease contributed 
substantially or materially to his death; 
that it combined to cause his death; or that 
it aided or lent assistance to the production 
of his death.  

Finally, the examiner shall provide an 
opinion whether it was at least as likely as 
not that the Veteran's service-connected 
prostate cancer contributed substantially or 
materially to his death; that it combined to 
cause his death; or that it aided or lent 
assistance to the production of his death.  

The examiner's narrative opinion shall be 
supported by rationale and shall, to the 
extent practicable, specifically refer to 
relevant clinical evidence contained in the 
Veteran's VA claims folder.  The examiner's 
written report shall be associated with the 
Veteran's VA claims folder.

2.  After completion of the foregoing, and 
any other development deemed to be necessary, 
VBA shall readjudicate the appellant's claim 
for service connection for cause of the 
Veteran's death.  If the benefit sought on 
appeal remains denied, VBA should provide the 
appellant and her representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


